IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,641-02


EX PARTE JACK WASHMON, AKA JACK EUGENE WASHBURN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-CR-0724-B IN THE 117TH DISTRICT COURT

FROM NUECES COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of
possession of heroin and two counts of possession of cocaine and was sentenced to imprisonment
for thirty-eight, thirty-three, and twenty-five years. The Thirteenth Court of Appeals affirmed his
convictions. Washmon v. State, No. 13-08-00216-CR (Tex. App.-Corpus Christi-Edinburg April 29,
2010, pet. ref'd). 
	Applicant contends, among other things, that he was denied due process by the admission
of false testimony. In its answer, the State asserted that this claim was not reviewable in an
application for a writ of habeas corpus. The trial court made findings of fact and conclusions of law,
specifically finding the assertions in the State's answer correct, and recommended that we deny
relief. We agree with the trial court's recommendation but decline to adopt its finding that the
assertions in the State's answer are correct. Applicant's false testimony claim is reviewable in an
application for a writ of habeas corpus. Ex parte Fierro, 934 S.W.2d 370 (Tex. Crim. App. 1996).
Relief is denied. 

Filed: February 8, 2012
Do not publish